o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number release date conex-120096-10 uil the honorable martin heinrich member u s house of representatives first plaza n w suite albuquerque new mexico attention ----------------------- dear congressman heinrich i am responding to your inquiry dated date on behalf of your constituent ---- -- ----------------- -------------- asked how he could establish that stock he purchased is worthless to obtain a deduction on his taxes under the law the taxpayer must establish that the security had a basis was not worthless before the year he or she claimed the worthlessness was worthless in the year claimed to show that the stock is worthless -------------- must show both balance_sheet insolvency and a complete lack of future potential value sec_165 of the internal_revenue_code to show balance_sheet insolvency the taxpayer must show that liabilities exceed assets in the year of worthlessness the asset value must reflect any significant differences between the book_value and the fair_market_value of the assets if ---- -------- --------- is a minority shareholder he may have trouble obtaining a reliable balance_sheet in that case the decision as to whether the stock has any liquidation value in the year he claimed the stock as worthless would depend on the exercise of business judgment to the extent information is reasonably obtainable see 58_tc_731 -------------- can establish that the stock had no liquidation value once a sale of assets and distribution in liquidation to creditors in the conex-120096-10 bankruptcy proceeding has occurred even though the balance_sheet may show insolvency the stock of the corporation could possibly have some value in the future therefore the taxpayer must show not only current balance_sheet insolvency but the destruction of potential value to establish current worthlessness generally a series of events which in the context of what has happened previously shows both current and future worthlessness would have to occur based on the facts given -------------- can most likely use the following to establish that the stock is worthless adoption and commencement of a plan_of_liquidation sale of assets distribution in liquidation to creditors to show this he will need to monitor the bankruptcy proceedings once the sale of assets has occurred and the distributions have taken place -------------- can use this documentation to establish that he did not receive anything for his stock or the amount that he received for his stock i hope this information is helpful if you have additional questions please contact me or ------------------------ at --------------------- sincerely thomas d moffitt branch chief branch income_tax accounting
